Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response (amendments and arguments) is acknowledged.  Claims 1-10, 12, 14, 16-18, 20, 25-26, and 29 and new claim 30 are pending and examined on the merits.
	The examiner is open to interview to advance prosecution on the merits.

Claim Rejections - 35 USC § 102 – Modified, Addition of New Claim 30
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-26, 29, and new claim 30 remain/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by any of the 5 documents cited over the same claims by the International Authority in the equivalent PCT application:

    PNG
    media_image1.png
    326
    650
    media_image1.png
    Greyscale

Each of these documents (abstract and background in each) teach the preparation and administration of therapeutic compositions comprising protein added to a base composition and then administered, which – under the broadest reasonable interpretation of the claimed subject matter within these three (3) claims - will naturally promote protein synthesis at some level and since protein is needed for cell functioning, and part of cell functioning is removal of damaged cellular materials, such is a natural outgrowth of said administration.
As for new claim 30, such would include administering such to anyone following severe trauma and/or nearing the end of life.
Response to Amendments and Arguments
	Applicant’s amendments and arguments have been fully considered but not found persuasive.  The amendments merely identify but leave virtually wide-open the class of subjects open to administration thereof.  Regarding the arguments, applicant has too narrowly interpreted the disclosures of the prior art cited based on what one of ordinary skill in the art would have gathered was taught based on the broadest reasonable interpretation thereof against the backdrop of the skilled artisans understanding of the State of the Art.  Here, as stated, under the broadest reasonable interpretation of the claimed subject matter within these claims – the compositions of the prior art will naturally promote protein synthesis at some level and since protein is needed for cell functioning, and part of cell functioning is removal of damaged cellular materials, such is a natural outgrowth of said administration.  Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103 – Modified, Addition of New Claim 30
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, 12, 14, 16-18, 20, 25-26, 29 and new claim 30 remain/is rejected under 35 U.S.C. 103 as being unpatentable over any of the 5 documents cited over the same claims by the International Authority in the equivalent PCT application:

    PNG
    media_image1.png
    326
    650
    media_image1.png
    Greyscale

In general it is renown that a high protein diet/protein-containing compositions promote muscle formation as well as that similar high protein diets have an effect in preserving muscle in geriatric individuals as well as subjects with temporarily low muscular activity and other muscle disorders (see D1, par. 8, 29; D2, pag. 9; D3, example B; D4, pag. 3-4; D5, page 4). The method disclosed in the application is seen as a semantic alternative to the existing ones.
Additionally, and equally as to all the claims, while each of the documents does not per se employ the term “authophagy” (e.g. the body's natural clearing of damaged cells, in order to regenerate newer, healthier cells), each of these documents (abstract and background in each) teach the preparation and administration of therapeutic compositions comprising high protein added to a based composition and then administered, which – under the broadest reasonable interpretation of the claimed subject matter within these three (3) claims - will naturally promote protein synthesis at some level and since protein is needed for cell functioning, and part of cell functioning is removal of damaged cellular materials, such is a natural outgrowth of said administration.
As for new claim 30, such would include administering such to anyone following severe trauma and/or nearing the end of life.
Thus, the claims are prima facie obvious over each of the recited documents.
Response to Amendments and Arguments
	Applicant’s amendments and arguments have been fully considered but not found persuasive.  The amendments merely identify but leave virtually wide-open the class of subjects open to administration thereof.  Regarding the arguments, applicant has too narrowly interpreted the disclosures of the prior art cited based on what one of ordinary skill in the art would have gathered was taught and/or suggested based on the broadest reasonable interpretation thereof against the backdrop of the skilled artisans understanding of the State of the Art.  Here, as stated, under the broadest reasonable interpretation of the claimed subject matter within these claims – the compositions of the prior art will naturally promote protein synthesis at some level and since protein is needed for cell functioning, and part of cell functioning is removal of damaged cellular materials, such is a natural outgrowth of said administration.  Thus, the rejection is maintained.

Prior Art Made of Record But Not Relied Upon, Previously Noted
	But see the opposite asserted results in the animal model of Rinsch et al. (U.S. Patent Pubcliation No. 20140018415) in para 237:
[0237] A low protein diet has been shown in mice to lead to a prolonged induction of autophagy. In mice with DMD fed a low protein diet, an induction of autophagy leads to an improvement and management in the disease progression. Significant improvements in muscle function have been observed with an improvement of whole body tension, reduced muscle fibrosis, decreased collagen disposition, reduced accumulation of damaged organelles and reduced apoptosis of muscle fibers.
While an enablement rejection under 35 USC 112 is not equally raised here, the above findings do raise the question as to why similar diets are inducing potentially opposite effects within different animal models (e.g. mice versus human)?

Double Patenting – Provisional, Maintained, No Arguments, Request for Abeyance
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12, 14, 16-18, 20, 25-26, 29 and new claim 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over all pending claims of copending Application No.  16954694 (reference application, U.S. Patent Publication No. 20210085624). Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to the intended effect of inducing autophagy via high protein diets.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654